United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.T., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Norfolk, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-719
Issued: June 26, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On January 22, 2007 appellant filed a timely appeal from a November 30, 2006 merit
decision of the Office of Workers’ Compensation Programs denying his emotional condition
claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of
this case.
ISSUE
The issue is whether appellant has established that he sustained an emotional condition
on September 8, 2006 in the performance of duty.
FACTUAL HISTORY
On September 19, 2006 appellant, then a 44-year-old tractor trailer operator, filed a claim
alleging that he sustained an emotional condition on September 8, 2006 when he was forced to
perform his employment duties “while a coworker was on the ground from a heart attack.” He
submitted form reports dated September 13 and 20, 2006 in which a physician diagnosed

depression and post-traumatic stress disorder and checked “yes” that the history of injury
corresponded to that provided on the form of mental trauma from the death of a coworker.1
In a statement dated September 21, 2006, Sondra L. Kendrick, a manager with the
employing establishment, confirmed that on September 8, 2006 a coworker of appellant’s
collapsed at work. She stated:
“[Appellant] arrived on duty shortly thereafter and was instructed to continue the
trip of the ill employee. At this time the employee was conscious and breathing.
Employee was later pronounced dead at the hospital of an apparent heart attack.
“[Appellant] did not witness [the] employee collapse nor was he involved in any
rescue efforts. [He] departed the facility shortly after the employee collapsed and
continued in the performance of his duties. [Appellant] also reported to work the
following morning and performed his duties as usual.”
By letter dated October 16, 2006, the Office notified appellant that the evidence currently
of record was insufficient to meet his burden of proof. The Office provided him 30 days to
submit additional evidence, including a detailed statement describing the development of his
claimed emotional condition.
Appellant did not respond within the time allotted. By decision dated November 30,
2006, the Office denied his claim on the grounds that he did not establish an injury in the
performance of duty.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act2 has the
burden of establishing the essential elements of his or her claim, including the fact that the
individual is an “employee of the United States” within the meaning of the Act; that the claim
was filed within the applicable time limitation; that an injury was sustained while in the
performance of duty as alleged; and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury.3 These are the essential
elements of each and every compensation claim regardless of whether the claim is predicated on
a traumatic injury or an occupational disease.4
To determine whether an employee sustained a traumatic injury in the performance of
duty, the Office must determine whether “fact of injury” is established. First, an employee has
the burden of demonstrating the occurrence of an injury at the time, place and in the manner

1

The name of the physician is not legible.

2

5 U.S.C. §§ 8101-8193.

3

Anthony P. Silva, 55 ECAB 179 (2003).

4

See Ellen L. Noble, 55 ECAB 530 (2004).

2

alleged, by a preponderance of the reliable, probative and substantial evidence.5 Second, the
employee must submit sufficient evidence, generally only in the form of medical evidence, to
establish a causal relationship between the employment incident and the alleged disability and/or
condition for which compensation is claimed.6 An employee may establish that the employment
incident occurred as alleged, but fail to show that his or her disability and/or condition relates to
the employment incident.7
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. There are situations where an injury or an
illness has some connection with the employment but nevertheless does not come within the
concept or coverage of workers’ compensation. Where the disability results from an employee’s
emotional reaction to his regular or specially assigned duties or to a requirement imposed by the
employment, the disability comes within the coverage of the Act.8 On the other hand, the
disability is not covered where it results from such factors as an employee’s fear of a reductionin-force or his frustration from not being permitted to work in a particular environment or to hold
a particular position.9
In cases involving emotional conditions, the Board has held that, when working
conditions are alleged as factors in causing a condition or disability, the Office, as part of its
adjudicatory function, must make findings of fact regarding which working conditions are
deemed compensable factors of employment and are to be considered by a physician when
providing an opinion on causal relationship and which working conditions are not deemed
factors of employment and may not be considered.10 If a claimant does implicate a factor of
employment, the Office should then determine whether the evidence of record substantiates that
factor. When the matter asserted is a compensable factor of employment and the evidence of
record establishes the truth of the matter asserted, the Office must base its decision on an
analysis of the medical evidence.11
ANALYSIS
On his claim form, appellant attributed his condition to management forcing him to
perform his employment duties while a coworker was incapacitated and lying on the floor of the
employing establishment. Ms. Kendrick, a supervisor with the employing establishment,
indicated that management told appellant to “continue the trip of the ill employee.” The Board
notes that the assignment of work is an administrative function of the employer and not a duty of
5

Delphyne L. Glover, 51 ECAB 146 (1999).

6

Gary J. Watling, 52 ECAB 278 (2001); Shirley A. Temple, 48 ECAB 404, 407 (1997).

7

Id.

8

5 U.S.C. §§ 8101-8193; Trudy A. Scott, 52 ECAB 309 (2001); Lillian Cutler, 28 ECAB 125 (1976).

9

Gregorio E. Conde, 52 ECAB 410 (2001).

10

Dennis J. Balogh, 52 ECAB 232 (2001).

11

Id.

3

the employee.12 An administrative or personnel matter will be considered to be an employment
factor where the evidence discloses error or abuse on the part of the employing establishment.13
Appellant has not provided any evidence establishing of error or abuse by the employing
establishment in assigning him the work duties of an ill coworker. Thus, he has not established a
compensable employment factor.14
Additionally, appellant failed to provide a description of the specific employment factors
which he alleged caused his emotional condition. The Office advised him in its October 16,
2006 letter that he should submit a detailed factual statement describing the employment
incidents alleged to have caused his emotional condition; however, he did not submit such a
statement. A claimant’s burden of proof includes the submission of a detailed description of the
employment factors or conditions which he or she believes caused or adversely affected the
condition or conditions for which compensation is claimed.15 As appellant failed to specifically
identify the factors to which he attributed his claimed condition, he has failed to establish an
essential element of his claim.
CONCLUSION
The Board finds that appellant has not established that he sustained an emotional
condition on September 8, 2006 in the performance of duty.

12

Charles D. Edwards, 55 ECAB 258 (2004).

13

Lori A. Facey, 55 ECAB 217 (2004).

14

As appellant has not established a compensable work factor, it is not necessary to address the medical evidence.
Barbara J. Latham, 53 ECAB 316 (2002).
15

Janet L. Terry, 53 ECAB 570 (2002); John Polito, 50 ECAB 347 (1999).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated November 30, 2006 is affirmed.
Issued: June 26, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

